United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 23, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-40945
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

JORGE ALBERTO SALAVERRIA,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. 2:06-CR-40
                      --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jorge Alberto Salaverria appeals the 50-month term of

imprisonment imposed after his guilty plea to an indictment

charging him with illegal re-entry following deportation.

Salaverria contends that the district court reversibly erred by

imposing a guidelines sentence without considering his reasons

for coming to this country in light of the sentencing factors

listed in 18 U.S.C. § 3553(a).1   The record reflects that the

district court considered the statutory sentencing factors;

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
        There is no dispute that the 50-month sentence imposed is
within a properly calculated guideline range.
                           No. 06-40945
                                -2-

Salaverria has not shown that the sentence was unreasonable or

that this court should not defer to the district court’s

determinations at sentencing.     See United States v. Mares, 402

F.3d 511, 519 (5th Cir. 2005).

     Salaverria contends that the enhancement provisions of

18 U.S.C. § 1326 are unconstitutional on their face and as

applied in this case.   He argues, in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000), that his 50-month term of

imprisonment exceeds the statutory maximum sentence allowed for

the § 1326(a) offense charged in his indictment.    He challenges

the constitutionality of § 1326(b)’s treatment of prior felony

and aggravated felony convictions as sentencing factors rather

than elements of the offense that must be found by a jury.

     Salverria’s constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although he contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi, we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.   See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).     Salverria

properly concedes that his argument is foreclosed in light of

Almendarez-Torres and circuit precedent, but he raises it here to

preserve it for further review.

     AFFIRMED.